                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITGATION
                                                  Case No. 16-md-02741-VC
 This document relates to:
                                                  PRETRIAL ORDER NO. 143:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                  ORDER UNSEALING TRIAL
                                                  TRANSCRIPTS



       The Court orders unsealed all portions of the trial transcript from the following dates:

          •   February 26, 2019

          •   February 27, 2019

          •   March 1, 2019

       IT IS SO ORDERED.

Date: May 3, 2019                                            ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
